Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 11/10/2022.
Priority
This application, filed 12/23/2020, Pub. No. US 2021/0220390 A1, published 07/22/2021, is a continuation of application No. 15/576,616, filed 11/22/2017, Pub. No. US 2018/0318336 A1, now abandoned, which is a National Stage of International Patent Application No. PCT/US2016/34691, filed 05/27/2016, Pub. No. WO2016/191698 A1, which claims benefit of US provisional applications 62/166,863, filed 05/27/2015, and 62/245,766, filed 10/23/2015.
Status of Claims
Claims 28-31 and 36-50 are currently pending.  Claims 1-35 have been originally filed.  Claims 28-31 have been amended; Claims 1-27 and 32-35 have been cancelled; and Claims 36-50 have been added, as set forth in Applicant’s Preliminary amendment filed 04/09/2021.  Claims 28-31 and 36-50 have been subject to the species election requirement mailed 09/15/2022.  Claim 38 is withdrawn from consideration.  Claims 28-31, 36, 37 and 39-50 are examined.

Election/Restrictions
Applicant's election of the species:

    PNG
    media_image1.png
    136
    1125
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    677
    1122
    media_image2.png
    Greyscale



Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the non-elected species(3)(b), there being no allowable generic or linking claim.  
Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Information Disclosure Statement
The information disclosure statement filed 11/10/2022 fails in part to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because for applications filed before September 16, 2012, the inventor name shall be listed in column “Name of Patentee or Applicant” for U.S. Patent Application Publications.  See MPEP § 605.  The Examiner made the proper corrections.  Please also note the Examiner’s correction of the author name at page 2, Cite NO 9.
Accordingly, the information disclosure statement is being considered by the Examiner.
Manner of Making Amendments to Claims
Although the amendment filed on 04/09/2021 is entered, it is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121.  See MPEP 714, 37 CFR 1.121(c)(2):
“All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.”


Specifically, with regard to the amended Claims 29 and 31, markings did not indicate the changes that have been made relative to the immediate prior version of the claim:  

    PNG
    media_image3.png
    31
    905
    media_image3.png
    Greyscale

(the immediate prior version)


    PNG
    media_image4.png
    90
    1146
    media_image4.png
    Greyscale

(amended)



    PNG
    media_image5.png
    132
    1018
    media_image5.png
    Greyscale

(the immediate prior version)


    PNG
    media_image6.png
    260
    1189
    media_image6.png
    Greyscale

(amended)

Claim Objections
Claims 39 and 40 are objected to because independent Claim 28 is drawn to a method for detecting pentosan polysulfate sodium (PPS) or a PPS fraction whereas dependent Claims 39 and 40 limit the PPS fraction that appears to be unrelated to detecting pentosan polysulfate sodium (PPS).  For clarity, the following amendments to Claims 39 and 40 are suggested:
39.	The method of claim 28, wherein, in the method for detecting the PPS fraction, the PPS fraction has (a) improved or comparable P-selectin blocking activity, (b) improved bioavailability, and (c) no greater anticoagulant activity relative to unfractionated PPS.
40.	The method of claim 28, wherein, in the method for detecting the PPS fraction, the PPS fraction is produced by: a. dissolving the PPS fraction in an aqueous solution; b. adding an organic solvent in a stepwise manner to the solubilized PPS until the total concentration of the organic solvent is at least 38% by volume; and c. isolating a precipitated PPS fraction.
With regard to Claim 40, please consider re-numbering steps because steps a. and b. are recited in independent Claim 28.
In Claims 44 and 45, please delete a redundant word “weight” as follows “an 
Appropriate correction is required.  
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 40-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).  
The claims, as recited in Claim 40, are drawn to:

    PNG
    media_image7.png
    290
    1151
    media_image7.png
    Greyscale



Claim 41 is drawn to:

    PNG
    media_image8.png
    137
    1162
    media_image8.png
    Greyscale


At page 6 of the Remarks filed 04/09/2021, Applicant argues that:

    PNG
    media_image9.png
    195
    1185
    media_image9.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, with regard to recitation “a) dissolving the PPS fraction in an aqueous solution” in Claim 40, the instant disclosure appears to be limited to step “a) dissolving PPS in an aqueous solution” as recited in the original Claim 3, now cancelled:

    PNG
    media_image10.png
    454
    1076
    media_image10.png
    Greyscale



Second, there is no support for recitation “wherein the PPS fraction is produced by repeating steps a)-c) until the total concentration of the organic solvent is at least 43%, 46%, 48%, and 50% by volume” in Claim 41, because the instant disclosure appears to be limited to the method wherein steps (b) and (c) are repeated using progressively increasing concentrations of organic solvent as recited in the original Claim 5, now cancelled:

    PNG
    media_image11.png
    308
    1081
    media_image11.png
    Greyscale



Applicant is reminded that MPEP § 2163.06 requires: 
I. TREATMENT OF NEW MATTER 
If new subject matter is added to the disclosure, whether it be in the abstract, the specification, or the drawings, the examiner should object to the introduction of new matter under 35 U.S.C. 132 or 251 as appropriate, and require applicant to cancel the new matter. If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant. 
When the claims have not been amended, per se, but the specification has been amended to add new matter, a rejection of the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, should be made whenever any of the claim limitations are affected by the added material. 
When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure.  Emphasis added.

Accordingly, Applicant should specifically point out the support for amendments made to the disclosure by including recitation “a) dissolving the PPS fraction in an aqueous solution” and “repeating steps a)-c) until the total concentration of the organic solvent is at least 43%, 46%, 48%, and 50% by volume” in the instant claims.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).  
Claim 31 is drawn to: 

    PNG
    media_image12.png
    93
    1182
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    139
    1180
    media_image13.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


MPEP § 2163 further states that, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession:
“For example, disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021. Where the process has actually been used to produce the product, the written description requirement for a product-by-process claim is clearly satisfied; however, the requirement may not be satisfied where it is not clear that the acts set forth in the specification can be performed, or that the product is produced by that process. Furthermore, disclosure of a partial structure without additional characterization of the product may not be sufficient to evidence possession of the claimed invention. See, e.g., Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021 (“A gene is a chemical compound, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it. It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated.” (citations omitted)). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.”  Emphasis added.


Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


In Ariad, the court further noted that the written description plays a particularly important role in the biological arts, where patentees might otherwise be tempted to claim a genus of compounds by its function or result:
“The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts. 5 See Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, 1, “Written Description” Requirement, 66 Fed. Reg. 1099, 1105-1106 (Jan. 5, 2001). This situation arose not only in Eli Lilly but again in University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916 [69 USPQ2d 1886] (Fed. Cir. 2004). In Rochester, we held invalid claims directed to a method of selectively inhibiting the COX-2 enzyme by administering a non-steroidal compound that selectively inhibits the COX-2 enzyme. Id. at 918. We reasoned that because the specification did not describe any specific compound capable of performing the claimed method and the skilled artisan would not be able to identify any such compound based on the specification's function description, the specification did not provide an adequate written description of the claimed invention. Id. at 927-28. Such claims merely recite a description of the problem to be solved while claiming all solutions to it and, as in Eli Lilly and Ariad's claims, cover any compound later actually invented and determined to fall within the claim's functional boundaries—leaving it to the pharmaceutical industry to complete an unfinished invention.”  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  Emphasis added.


Notably, the same standard applies with regard to the written description requirement for “method claims”.  See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  


In University of Rochester, the "claimed method depend[ ed] upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted).  
Similarly here, the claimed methods cannot be practiced without monoclonal antibodies that provide “a Lower Limit of Detection (LLOD) (2X signal/background) of between 0.5 ng/mL to 10 ng/m.”.  
MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
(1) Scope of the invention/Actual reduction to practice/Partial structure/disclosure of drawings:
Although the specification discloses that “A sandwich ELISA for detecting PPS was developed by BioRad (Hercules, Calif.) using HuCal® phage display antibody generation and screening. The mAbs were generated using unfractionated PPS as the antigen.” (Example 8, paragraph [0179]), neither structural characterization of these mAbs nor information regarding its public availability is provided.  The specification further discloses that “This method gave a Lower Limit of Detection (LLOD) (2X signal/background) of 0.5 ng/mL PPS in buffer, 0.5 ng/mL in 10% rat plasma in buffer, 2 ng/mL in 10% cynomolgus plasma in buffer, and 4 ng/mL in 10% human plasma in buffer.”  (Example 8, paragraph [0180]).
(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high.  In particular, methods for making and/or using antibodies were well known in the art at the time of the invention.  See, for example, Ghosh et al., WO/1990/006954, published 06/28/1990 (IDS submitted 11/10/2022), teaching that using pentosan polysulphate as the antigen, a monoclonal, antibody, which recognises pentosan polysulphate, glycosaminoglycan polysulphates, dextran sulphate, carrageenan and chondroitin sulphate E, but does not significantly react with heparin, heparan sulphate, chondroitin sulphate A, B, C or D or keratan sulphate, can be produced.  See page 5, lines 15-20 and page 13, lines 1-23.  At the same time, binding ability of the antibodies is unique and unpredictable because there is no art-established correlation between antibody structure and its ability for antigen binding.  See, for example, Goel et al., “Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response,” J. Immunology, 2004, vol. 173, No 12, pp. 7358-7367 (IDS submitted 11/10/2022), figures 2 and 3 in particular, teaching three antibodies that bind to the same 12-mer but have very different CDRs.
(3) Physical and/or chemical properties and (4) Functional characteristics:
As above, the specification is limited to the use of mAbs generated using unfractionated PPS as the antigen, neither structural characterization of these mAbs nor information regarding its public availability is provided.  Noteworthy, given the highly diverse nature of antibodies, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics.  Therefore, the specification does not adequately and sufficiently describe a genus of antibodies generated using unfractionated PPS as the antigen, which genus of antibodies provides for detecting pentosan polysulfate sodium (PPS) or a PPS fraction in a biological sample with “a Lower Limit of Detection (LLOD) (2X signal/background) of between 0.5 ng/mL to 10 ng/m,” as recited in Claim 31.  In AbbVie, the Federal Circuit emphasizes that ”functionally defined claims can meet the written description requirement” but only ”if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date”:

    PNG
    media_image14.png
    347
    589
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    144
    575
    media_image15.png
    Greyscale
Emphasis added.


Accordingly, Claim 31 does not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.


Applicant is reminded that, according to MPEP 2402 “The Deposit Rules” and 37 CFR 1.801, biological material deposit may satisfy the written description requirement:
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001) (explaining how deposit may help satisfy enablement requirement); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002) (deposit may satisfy the written description requirement); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO).  Emphasis added.


Furthermore, according to 37 CFR 1.804: “(a) Whenever a biological material is specifically identified in an application for patent as filed, an original deposit thereof may be made at any time before filing the application for patent or, subject to §1.809, during pendency of the application for patent.” “(b) When the original deposit is made after the effective filing date of an application for patent, the applicant must promptly submit a statement from a person in a position to corroborate the fact, stating that the biological material which is deposited is a biological material specifically identified in the application as filed.” 
Examiner's Comment Regarding Requirement for Deposit of Biological Material: Applicant is required to provide a statement that the antibody clones are deposited under the Budapest Treaty in compliance with the criteria set forth in 37 CFR §§ 1.801-1.809. If the deposits were made under the Budapest Treaty Applicant should make the additional statement required by 37 CFR 1.808: (1) Access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Director to be entitled thereto under § 1.14 and 35 U.S.C. 122 , and (2) Subject to paragraph (b) of this section, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent. If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: (a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; (b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent; (c) the deposits will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; (d) the deposits were viable at the time of deposit; and, (e) the deposits will be replaced if they should become non-viable.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites that “the method has a Lower Limit of Detection (LLOD) (2X signal/background) of between 0.5 ng/mL to 10 ng/m.”  Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear.  In this case, the claim only expresses a problem solved or intended result, but do not specify what structures or materials in the claim perform the noted function of having “a Lower Limit of Detection (LLOD) (2X signal/background) of between 0.5 ng/mL to 10 ng/m.”  The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed.  See MPEP 2173.05(g).  In particular, as evidenced by the instant disclosure, the sensitivity of the assay depends on the employed antibody (“Nevertheless, this method was substantially improved over previous methods to detect and quantify PPS in blood such as polyclonal Ab-based ELISA methods for which sensitivity in plasma was lost below 200 ng/mL.”  See paragraph [0182]), an origin of a test sample (“This method gave a Lower Limit of Detection (LLOD) (2X signal/background) of 0.5 ng/mL PPS in buffer, 0.5 ng/mL in 10% rat plasma in buffer, 2 ng/mL in 10% cynomolgus plasma in buffer, and 4 ng/mL in 10% human plasma in buffer.”  See paragraph [0180]), and preparation of the test sample (“Protease treatment increased the sensitivity of the PPS ELISA.”  Paragraph [0195]; “Chloroform/ammonium acetate/ethanol extraction of PPS from serum causes an increase in signal in the ELISA method.”  Paragraph [0204].)  Moreover, the recited function(s) do not necessarily follow from the components recited in the claim.  The recited function(s) could be achieved/impacted by various other factors, such as the additional reagents, temperature, or manipulating by an operator, as well as by the use of varied equipment.  As a result, it is unclear whether the function requires some other components or is simply a result of operating the system in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  Applicant is reminded that, according to MPEP 2173.05(g), 
“Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black “in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior”). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).”  Emphasis added.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30, 36 and 39-50 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kongtawelert et al., “A monoclonal antibody that recognizes 2,3-,2,6-, and 4,6-disulphate ester ring substitution in pyranose-containing polysaccharides its production, characterization and application for the quantitation of pentosan polysulphate, dextran sulphate, glycosaminoglycan polysulphate and chondroitin sulphate E,” J. Immunol. Methods, 1990, vol. 126, issue 1, pp. 39-49 (IDS submitted 11/10/2022).  
With regard to Claims 28-30 and 36, Kongtawelert et al., throughout the publication and, for example in Abstract and at page 42, right column, 2nd paragraph, teach: 

    PNG
    media_image16.png
    744
    1769
    media_image16.png
    Greyscale




    PNG
    media_image17.png
    470
    508
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    82
    493
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    106
    487
    media_image19.png
    Greyscale
 Emphasis added.


With regard to Claims 39-50, the recitations “the PPS fraction has (a) improved or comparable P-selectin blocking activity, (b) improved bioavailability, and (c) no greater anticoagulant activity relative to unfractionated PPS” and “the PPS fraction is produced by a) dissolving the PPS fraction in an aqueous solution; b) adding an organic solvent in a stepwise manner to the solubilized PPS until the total concentration of the organic solvent is at least 38% by volume; and c) isolating a precipitated PPS fraction” are not considered to further limit the claimed method because these recitations state a property of a PPS fraction and a process of PPS fraction making, which does not constitute any affirmative steps with regard to detecting a PPS fraction in a biological sample, which detecting, as stated in the paragraphs [0111] and [0112] of the substitute specification filed 04/09/2021, is conducted following administration of a PPS fraction to an individual:   

    PNG
    media_image20.png
    333
    1069
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    231
    1055
    media_image21.png
    Greyscale

Emphasis added.

Moreover, there is no evidence on the record that a PPS fraction has different antigenic determinants relative to unfractionated PPS.  Therefore, in the absence of evidence to the contrary, it is reasonable to assume that the monoclonal antibody MAb 5-B-10, taught by Kongtawelert et al., is capable of binding to a PPS fraction.
Therefore, each and every element of the claims is met by the Kongtawelert et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness 
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kongtawelert et al., “A monoclonal antibody that recognizes 2,3-,2,6-, and 4,6-disulphate ester ring substitution in pyranose-containing polysaccharides its production, characterization and application for the quantitation of pentosan polysulphate, dextran sulphate, glycosaminoglycan polysulphate and chondroitin sulphate E,” J. Immunol. Methods, 1990, vol. 126, issue 1, pp. 39-49 (IDS submitted 11/10/2022), as applied to Claims 28-30, 36 and 39-50 above, and further in view of Grenier et al., US 2012/0288875 A1, published 11/15/2012 (IDS submitted 11/10/2022).
The teachings of Kongtawelert et al. are discussed above and incorporated herein by reference in its entirety.
Kongtawelert et al. do not teach contacting the sample with a protease, as recited in the instant Claim 37.

Grenier et al., throughout the publication and, for example, in paragraph [0003], teach that “Many analytes of clinical interest are taken up by cells or become complexed with one or more other components of the test sample.  Accordingly, to obtain an accurate measurement of the amount of analyte present in the sample, it is necessary to treat the sample, and/or conduct the assay under conditions, such that the analyte is released from the cells or other component(s) for detection in the assay.”  In paragraph [0007]-[0010], Grenier et al. teach an immunoassay method for detecting an analyte in a biological sample (blood or blood fraction), which method comprises preparing a test sample by contacting the test sample with a protease.  In paragraph [0007], Grenier et al. teach that protease(s) are particularly useful in the preparation of samples for diagnostic assays in which a binding protein proteolyses over time, thus changing the affinity to its ligand (analyte), which, in turn, changes the concentration of the ligand detected in the diagnostic assay.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used protease treatment for preparation of the PPS test samples in the method, taught by Kongtawelert et al.
One of ordinary skill in the art would have been motivated to have made and used protease treatment for preparation of the PPS test samples in the method, taught by Kongtawelert et al., because it would be desirable to release PPS from the other components of the test samples in order to obtain an accurate measurement of the amount of PPS present in the sample, as taught by Grenier et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using protease treatment for preparation of the PPS test samples in the method, taught by Kongtawelert et al., because, as taught by Grenier et al., protease treatment improves accuracy of the analyte detection in blood or blood fraction samples.  

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678